 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,
                                                              Case No. 2:15-cr-00221-KJD-NJK
 4                  Plaintiff,
     vs.                                                      ORDER
 5
     MARIO JACOB SAPP,                                        (Docket No. 194)
 6
                    Defendant.
 7

 8         Pending before he Court is the United States’ motion to unseal the hearing transcripts at

 9 Docket Nos. 32 and 187 for appellate purposes. Docket No. 194. The United States submits that,

10 as part of Defendant’s appeal of the instant case, he makes claims regarding the Court’s denial of

11 his trial counsel’s eve-of-trial emergency motion to withdraw. Id. at 3. In order to properly

12 respond to Defendant’s appellate claim, the United States submits, it must review the hearing

13 transcripts “associated with the removal or withdrawal” of Defendant’s prior attorneys. Id. at 2,

14 3-4. The United States submits that the granting of its motion will allow it to fully respond to

15 Defendant’s appellate claim. Id. at 4. Finally, the United States submits that Defendant’s current

16 counsel has no objection to the instant motion. Id. at 2, n.1.

17         Although the transcripts at Docket Nos. 32 and 187 are not sealed, they appear to be

18 unavailable to the United States. Accordingly, for good cause shown, the United States’ motion

19 to unseal, Docket No. 194, is GRANTED. The transcripts at Docket Nos. 32 and 187 shall be

20 made available to the United States.

21         IT IS SO ORDERED.

22         DATED: November 28, 2018.

23
                                                 NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
